     Case 2:19-cv-08929-DSF-E Document 13 Filed 12/23/19 Page 1 of 2 Page ID #:45



 1 Ahren A. Tiller Esq. [SBN: 250608]
     BLC Law Center, APC
 2 1230 Columbia St., Ste 1100
     San Diego, CA 92101
 3 Phone (619) 894-8831
     Facsimile: (866) 444-7026
 4 Email: ahren.tiller@blc-sd.com
 5 Attorneys for Plaintiff
     TIMOTHY DAWSON
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
                                                            Case No.: 2:19-cv-08929-DSF-E
12

13
     TIMOTHY DAWSON,
14                                                          NOTICE OF VOLUNTARY
                    Plaintiff,                              DISMISSAL PURSUANT TO
15         vs.                                              FED. R. CIV. P. 41(a)(1)(A)(i)
16
     ONEMAIN CONSUMER LOAN, INC.;
17   AND ONEMAIN FINANCIAL GROUP,
     LLC
18
                    Defendant,
19
20
21
22                       NOTICE OF VOLUNTARY DISMISSAL
23
24 TO THE HONORABLE COURT AND ALL PARTIES HEREIN AND THEIR
25 RESPECTIVE COUNSELS OF RECORD:
26
27
28

                                                  -1-
                 Dawson v. Onemain Consumer Loan Inc. et. al. – Notice of Voluntary Dismissal
     Case 2:19-cv-08929-DSF-E Document 13 Filed 12/23/19 Page 2 of 2 Page ID #:46



 1        PLEASE TAKE NOTICE THAT pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i),
 2 Plaintiff TIMOTHY DAWSON (“Plaintiff”) hereby voluntarily dismissed the
 3 above-captioned action in its entirety with prejudice.
 4        In support of said dismissal, Plaintiff avers as follows:
 5        WHEREAS, on December 13, 2019, Plaintiff filed a Notice of Settlement,
 6 stating that Plaintiff and Defendants had agreed to terms to settle Plaintiff’s claims
 7 subject to the execution of a confidential agreement (ECF No. 11). The Parties
 8 have since fully resolved the Matter.
 9        WHEREAS, Plaintiff now seeks to have this case dismissed with prejudice
10 as to all Defendants.
11
12

13 Dated: December 23, 2019                       BLC LAW CENTER, APC
14
                                                  By: /s/ Ahren A. Tiller
15                                                    Ahren A. Tiller
                                                      Attorneys for Plaintiff
16                                                    TIMOTHY DAWSON
17
18

19
20
21
22
23
24
25
26
27
28

                                                  -2-
                 Dawson v. Onemain Consumer Loan Inc. et. al. – Notice of Voluntary Dismissal
